                             THE MARKS LAW FIRM, P.C.

                                      January 24, 2020

Via ECF
Honorable Katherine Polk Failla
United States District Judge


                                                            MEMO ENDORSED
United States Courthouse
40 Foley Square, Courtroom 618
New York, New York 10007


               RE:    Himelda Mendez v. Benrubi Gallery LLC
                      Docket: 1:19-cv-08134-KPF


Dear Judge Failla,

       Plaintiff respectfully requests an adjournment of the initial conference in the above
referenced matter currently scheduled for February 7, 2020.

       Plaintiff was contacted today by an agent of Benrubi Gallery LLC who requested time to
review the matter and retain an attorney. Therefore, Plaintiff requests thirty (30) days to allow
Defendant time to appear, answer or otherwise move. This is the second request of its kind.

       We thank you and the Court for its time and consideration on this matter.




                                                              Respectfully Submitted,

                                                           The Marks Law Firm, P.C.




                                                     By:
                                                               Bradly G. Marks




                      175 Varick Street, 3rd FL, New York, New York 10014
                T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                     www.markslawpc.com
Application GRANTED. The initial pretrial conference currently
scheduled for February 7, 2020 is hereby ADJOURNED to March 10, 2020,
at 11:00 a.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, New York.

Dated:    January 24, 2020           SO ORDERED.
          New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
